 In the Matter of ISAAC ANDREWS, SARAH ANDREWS, MARY E. ANDREWS,MARTHA W. ANDREWS, A. J. R. HELMUS, AND H. O. CODDINGTON,D/B/A ANDREWS COMPANYandAMERICAN FEDERATION OF LABORCase No. 10-CA-201.-DecidedDecember6,1919DECISIONANDORDEROn February 21, 1949, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and Was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.He also found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint, and recommended dismissal of those allegations.There-after, the Respondent filed. exceptions to the Intermediate Report anda supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing, and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,a.nd hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, except as they are inconsistent herewith.1.The Respondent excepts to the Trial Examiner's finding that its;.refusal to bargain with the Union constituted a violation of Section8 (a) (5) of the Act.This exception is based upon the Union's failureto comply with the filing requirements of Section 9 (f), (g), and (h)of the Act at the time of its request for recognition.Absent this ele-ment of noncompliance, we would, like our dissenting colleagues, affirmthe Trial Examiner's finding of the 8 (a) (5) violation.'However,i As set forth in the Intermediate Report, on October 13,1947, the union organizeraddressed a letter to the Respondent, stating that the Respondent's employees had desig-nated the Union as their exclusive representative and requesting that the Respondentrecognize and bargain with the Union. The Union, although duly designated by a majorityof the employees in an appropriate unit,was not then in compliance.The Respondentdid not answer the letter,but embarked instead on what we all find was a campaign ofunfair labor practices.On November 7, 1947, the Union affected full compliance, butdid not renew its request for recognition.Three days later,the Respondent,without con-sulting the Union,unilaterially put into effect a new bonus plan.87 NLRB No. 62.379 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder the circumstances of this case, and for the reasons hereinafterstated, we believe that the 8 (a) (5) allegations in the complaint mustbe dismissed.Congress enacted the National Labor Relations Act in 1935 with theexpressed intent to prevent industrial strife and promote industrialpeace.It gained that objective by creating rights and privileges foremployees and labor organizations and this restoring equality ofbargaining power between employers and employees.Among theprivileges so created was the right of a labor organization to be the ex-clusive bargaining representative.As a necessary corollary of thatprivilege Section 8 (5) of the Act imposed a duty on the employer tobargain with such exclusive agent of its employees.The obligationso imposed being exclusive, it exacted a negative duty to treat with noother Union.2Thus, under the Wagner Act, an employer was requiredto bargain and if he refused, he did so at his peril.After 12 years of experience under the Wagner Act, Congressamended that statute. In order to eliminate "certain practices bysome labor organizations, their officers, and members" which "havethe intent or the necessary effect of burdening or obstructing com-merce," Congress imposed certain limitations on the Board's admin-istrative functions and also on the statutory rights or privileges oflabor organizations which failed to satisfy the filing requirements setforth in the Act in Section 9 (f), (g), and (h).9 (f) reads :... No investigation shall be made by the Board of any questionaffecting commerce concerning the representation of employees,raised by a labor organization under subsection (c) of this sec-tion, no petition under Section 9 (e) (1) shall be entertained,and no complaint shall be issued pursuant to a charge made by alabor organization under sub-section (b) of section 10, un-less .. 39 (g) reads:... No labor organization shall be eligible for certification underthis section as the representative of any employees, no petitionunder section 9 (e) (1) shall be entertained, and no complaintshall issue under section 10 with respect to a charge filed by alabor organization unless .. .Thus the Board, in dealing with a noncomplying union, is forbiddento take the following steps : (a) it may not investigate a question con-2Medo PhotoSupply Corp. v. N. L. R. B.,321 U. S. 678, 683; N.L. R. B. v. JonescELaughlin Steel Corporation,301 U. S. 1, 44.s Section 9 (h), relating to filing affidavits,reads the same as Section 9(f) in thisrespect. ANDREWS COMPANY381cerning the representation of employees or certify the union as thestatutory bargaining representative; (b) it may not entertain theorganization'spetition under Section 9 (e) (1) for a union-shopelection; and, finally, (c) it may not issue a complaint pursuant to acharge filed by the organization.Examination of this Section clearlyshows that by its enactment, Congress was directing its legislativepowers towards the rights and privileges of labor organizations asopposed to the rights and privileges of individual employees.4Sec-tion 9 (f) was designed to curb undemocratic practices which existedin some labor organizations.By Section 9 (h) Congress hoped topurge Communists from the labor movement .5Unlike the WagnerAct, whichgave unqualifiedprotection to labor organizations, theamended Act thus prescribes certain standards which Congress con-sidered necessary in the public interest, peace, and welfare.To assert,as do our dissenting colleagues, that these standards should be metonly when it becomes necessary for a labor organization to resort tothe Boardis, inour opinion, a perversion of legislative intent.Whilethe Act's legislative history is not dispositive of legislative intent,we feel free to take judicial notice of the inherent threat that Commu-nism and other undemocratic doctrines and practices are to the labormovement in this country.IntheMashall and Brucecase,6 a majority of the Board stated:... We are convinced that Section 9 (f), (g), and (h) not onlyprovide procedural limitations upon the Board's power to actwith respect to cases arising after the effective date of the amend-ment, but alsoembody a public policy denying utilization of theBoard's processes directly to aid the bargaining position of a labororganization which has failed to comply with the foregoingsections.We feel bound by that decision. In that case, we decided that theemployer was not obligated to bargain with a noncomplying union.Consistency demands the same result in this case. Furthermore, werewe to find that the Respondent had violated Section 8 (a) (5) whenthe union was not in compliance, we would be utilizing the Board'sprocesses to give an aura of respectability to all unions which havefailed to comply.We believe that such a result would not effectuatethe purposes of the Act.SeeAugusta Chemical Company,83 NLRB 53, wherein the Board said that employeeswho have engaged in union activity in behalf of a noncomplying union are still protectedby the Act.693 Cong. Rec,A 1099, 1100,3955,5291, A 3232.OMarshall and Bruce Company,75 NLRB 90.(Members Houston and Murdock dis-senting. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDApart from public policy, however, we believe that the Act itselfdictates a dismissal of the 8 (a) (5) charge in this case. The exclusiverepresentative principle is a statutory right unknown at common law.While Congress has not specifically withdrawn that right from non-complying unions, it has withdrawn from noncomplying unions theonly method of enforcing the right by forbidding the Board to issuea complaint.Thus, while under the Wagner Act the remedy wasunlimited, under the amended Act it is limited by the filing provisions.As we are here dealing with a statute which creates an obligation andat the same time creates a remedy, a limitation on the remedy is to betreated as a limitation on the right itself.?Nor do we believe that the Union's subsequent compliance cured theeffects of its noncompliance which existed at the time of its request tobargain.The Act does not state, nor may it be implied, that the Boardshould give retroactive effect to the Union's compliance.Such aninterpretation would permit the circumvention of these provisions, fora noncomplying labor organization could compel recognition by themere threat of subsequent compliance and the filing of a charge.More-over, we would be giving the noncomplying union the very remedywhich Congress specifically denied it.Furthermore, the fundamentalpurpose of the Act is to encourage and protect the practice and pro-cedure of collective bargaining.Labor organizations which fail tomeet the filing requirements remove themselves from the protectionof the Act and thus weaken their bargaining position.We do notbelieve that Congress intended the Board to extend retroactive pro-tection to those organizations, which have thus thwarted an estab-lished public policy.Our dissenting colleagues concede that Congress, by Section 9 (f),(g), and (h), deprived noncomplying unions of access to the Act andthe remedies therein provided; however, they ignore the action ofCongress and would supply the remedy in this case because the Re-spondent did not contemporaneously specify noncompliance as thebasis for its refusal to bargain. In other words, what Congress hasspecifically denied to a noncomplying union, our dissenting colleagueswould supply on the basis of a waiver by the employer. The shortand complete answer is that a waiver can never supply the missingstatutory requirements.The respondent's good or bad faith is ascompletely immaterial to the issue as in a case where the employerfails to specify lack of majority as the ground of its refusal to bargainwith a union which in fact lacked a majority at that time.Would7The Harrisburg,119 U.S. 199;Davis v. Mills,194 U. S. 451;Western Fuel Company V.Garcia,257 U.S. 233;Central Vermont R.v.White,238 U. S.507;Adams v. Albany,80F. Supp.876, 880. ANDREWS COMPANY383our dissenting colleagues consider such contemporaneous failure tospecify lack of majority as tantamount to the existence of a majority?Obviously, not !Accordingly, we find that the Respondent was not legally obligatedto bargain with the Union while it was not in compliance with theprovisions of Section 9 (f), (g), and (h). Likewise, we find that theNovember 5 unilateral offer of a wage increase did not constitute aviolation of Section 8 (a) (5) as there was no exclusive representativethen in existence which the Respondent was obligated to recognize.2.The Boardunanimouslyaffirms the Trial Examiner's finding,to which the Respondent does not except, that President Andrews'threat to close the plant, and the circulation of the November 5 letter,constituted independent violations of Section 8 (a) (1) of the Act.As previously noted, Section 9 (f), (g), and (h) relate to union rightsonly, thus leaving unaffected the rights created in Section 7 for indi-vidual employees.Accordingly, noncompliance may not be raised asa defense to a charge alleging the violation of Section 8 (a) (1).We also agree with the Trial Examiner's finding that the Respond-ent violated Section 8 (a) (1) by circulating the November 10 ques-tionnaire and by granting the unilateral bonus shortly thereafter.However, in view of our finding that the Respondent was not obligatedto recognize the Union because of its noncompliance, the giving ofthe unilateral wage increase does not constitute a violation of Section8 (a) (5).3.The Board unanimously affirms the Trial Examiner's finding thatthe Respondent did not violate Section 8 (a) (3) in discharging Hol-combe and Brown.We have therefore adopted the IntermediateReport in this respect also.4.The Board affirms the Trial Examiner's finding that the Respond-ent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) of the Act by discriminating inregard to the hire and tenure of employment of those employees whosenames are listed in Appendix A, thereby discouraging membership inAmerican Federation of Labor.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, - Isaac Andrews, SarahAndrews, Mary E. Andrews, Martha W. Andrews, A. J. R. Helmus,and H. O. Coddington, d/b/a Andrews Company, Spartanburg, SouthCarolina, and its officers, agents, successors, and assigns, shall: 384DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Discouraging membership in American Federation of Labor,or any other labor organization, by discharging or refusing to reinstateany of its employees or by discriminating in any other manner inregard to their hire or tenure of employment or any term or conditionof employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist American Federation of Laboror any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection, and to refrain from any or all of such activities, exceptto the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer each of the employees listed on Appendix A, who havenot already been offered reinstatement, full and immediate reinstate-ment to his former or a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges;(b)Make whole each of the employees listed on Appendix A forany loss of pay he may have suffered by reason of the Respondent'sdiscrimination against him, by payment to him of a sum of moneyequal to the amount which he normally would have earned as wagesfrom the date of his discharge to the date of his reinstatement or theRespondent's offer of reinstatement, less his net earnings during thatperiod ;(c)Post at its Spartanburg, South Carolina, plant, copies of thenotice attached hereto and marked Appendix A.8 Copies of saidnotice, to be furnished by the Regional Director for the Tenth Region,shall, after being signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material ;(d)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.8 In theevent this Order is enforced by decree of a United States Court of Appeals, thereshallbe inserted before the words, "A DECISION AND ORDER," the words, "A DECREEOF THE UNITED STATES COURT OF APPEALS ENFORCING." ANDREWS COMPANY385.AND IT Is FURTHER ORDERED that the complaint be, and it hereby is,dismissed,insofar as it allegesthat theRespondent discriminatorilydischarged Charles H. Holcombe,Jr., and James C. Brown, that theRespondent refused to bargain within the meaning of- Section 8 (a)(5) of the Act,and that the Respondent engaged in surveillance of itsemployees'union activities.CHAIRMANHERZOG andMEMBERHOUSTON,dissentingin part :We join in the decision to the extent that it finds a violation of 8(a) (1) and(3).But we would find also that the Respondent un-lawfully refused to bargain.Our colleagues dismiss this portion of the case despite the fact thatthe union came into compliance within a month after the refusal tobargain and despite the fact that the Respondent,at the time it refusedto bargain,did notassign as its excuse the noncompliance status ofthe union.Its refusal was based on a broad rejection of the collectivebargaining principle.Indeed, it was not until it filed exceptions tothe Intermediate Report in 1949, more than 16 months after its refusalto bargain,that the Respondent first raised the question of the Union'snoncompliance status.Significantly,the Respondent dealt unilater-ally with its employees on wages in November 1947,afterthe Unioncame into compliance,at a time when no excuse for evasion of its col-lective bargaining obligation existed.In our view,the policy of Congress which Section 9(f), (g), and(h) was designed to effectuate could be better fulfilled by finding arefusal to bargain in such circumstances, absent a showing that arespondent in good faith refused to bargainon the contemporaneouslystated groundthat a union was not in compliance at the time. Sucha result would protect employerslegitimatelyseeking to act in further-ance of an important objective of the Act,by calling their employees'attention to the noncompliance status of their representative. Itwould furnish an incentive to employees to require their representa-tives to comply, because by so doing they could achieve immediate rec-ognitionand bargaining,if necessary with the assistance of Boardprocesses which they could then invoke. It would deprive employers,such as the Respondent here, of a cloak behind which to commit unfairlabor practices with impunity without troubling to inform their em-ployees of the noncompliance status of their representative.Allthese desirable objectives are aborted by our colleagues' decision today.We believe that the requirements of Section 9 (f), (g), and (h), that"no complaint shall issue" in behalf of a noncomplying union, areclearly procedural and were so intended by the Congress.They de- 386DECISIONSOF NATIONALLABOR RELATIONS BOARD.prive noncomplying unions of a remedy; they do not provide em-ployers who violate the Act with perpetual immunity .9APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist AMERICAN FEDERA-TION OF LABOR or any other labor organization, to bargain collec-tively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, and to refrain fromany or "all of such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act.WE WILL OFFER to the employees listed below, who have notalready been offered reinstatement, full and immediate reinstate-ment to their former or substantially equivalent positions with-out prejudice to seniority or other rights and privileges previouslyenjoyed, and will make all employees listed below whole for anyloss of pay suffered as a result of the discrimination :James P. CopesHerman H. McLeodHampton L. ParrisChester E. DudekRichard Z. AndersonBilly Joe IveyWayne CulbersonJohn WilliamsJohn W. EttersLand BrockinonL. C. LaytonPaul J. RainesRufus E. RhinehartHerman N. PostonThomas M. HatchetteBobby I. LongCarl HarrisFrank SolesbeyLeroy GraceJames JohnsonDewey Adkins, Jr.Markus L. RossCarolyn F. CoffeyPalmer JohnsonWilliam E. BrownThomas J. FailRupert G. Harriso The majority appears concerned that we are giving something to a union which hasnot complied with the filing requirements of the law.But all we would do is look, prac-tically, at the situation to he remedied by our Order now.That amounts to ordering thisemployer to fulfill his obligation to bargain with a union which has met those requirements.i ANDREWS COMPANY387All our employees are free to become or remain members of theabove-named Union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of member-ship in, or activity on behalf of, any such labor organization.ISAACANDREWS,SARAH ANDREWS, MARY E. ANDREWS,MARTHA W. ANDREWS, A. J. R. HELMUS,and H. 0.CODDINGTON, d/b/a ANDREWS C011PANYEmployer.By ---------------------------------------------------------(Representative)(Title)Dated----------------------This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTANDRECOMMENDED ORDERFrank E. Hamilton, Esq.,for the General Counsel.L.W. Perrin, Esq.,Spartanburg, S. C., for the Respondent.BMr. Alva Kemp,Charlotte, N. C., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed by American Federation of Labor, hereincalled the Union, the General Counsel of the National Labor Relations Board,called respectively the General Counsel and the Board, by the Regional Directorof the Tenth Region (Atlanta, Georgia), issued his complaint dated November1, 1948, against Isaac Andrews, Sarah Andrews, Mary E. Andrews, Martha W.Andrews, A. J. R. Helmus and H. O. Coddington, d/b/a Andrews Company,herein called Respondent, alleging that Respcndent had engaged in and wasengaging in certain unfair labor practices affecting commerce within the mean-ing of Section 8 (a), subsections (1), (3), and (5), and Section 2 (6) and (7)of the National Labor Relations Act as amended, (49 Stat. 449 as amended by61 Stat. 136), herein called the Act.Copies of the complaint, the charge, anda notice of hearing were duly served on Respondent and the Union.With respect to unfair labor practices the complaint alleged in substance thatRespondent:1.Questioned its employees concerning their union affiliation and activities;threatened and warned its employees to refrain from union activities andaffiliation ; threatened to close its Spartanburg, South Carolina, plant, if theypersisted in their union activities; kept under surveillance union meetings andactivities ; offered inducements to its employees to withdraw from or refrainfrom joining the Union ;2.Refused to bargain with the Union, the duly constituted bargaining repre-sentative of its employees in an appropriate unit;3.Discharged two named employees because of their union affiliation andactivities;4.Discharged 27 named employees because they had engaged in a work stop-page and strike caused by Respondent's unfair labor practices.877359-50-vol. 8 7--2 6 38"8DECISIONS OF NATIONAL LABORRELATIONS BOARDRespondent in its duly filed answer admitted the jurisdictional facts statedin the complaint relating to the nature and scope of its business, but denied thatit had engaged in any of the alleged unfair labor practices.Pursuant to notice, a hearing was held on December 1, 2, 3, and 4, 1948, atSpartanburg, South Carolina, before the undersigned Trial Examiner duly desig-nated by the Chief Trial Examiner. All parties were represented, participated inthe hearing, and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.After allevidence had been taken, the undersigned granted the General Counsel's motionto conform the pleadings to the proof in formal matters not going to the sub-stance of the issues; denied Respondent's motion to strike all evidence relatingto and including union authorization cards which were introduced for the pur-pose of establishing the Union's majority representation; denied Respondent'smotion to dismiss the complaint in part, and reserved ruling on its motion todismiss the complaint in its entirety.This last motion is disposed of by thefindingsmade herein.All parties waived oral argument before the under-signed, and Respondent availed itself of the privilege granted to all partiesto file a brief with the undersigned.Upon the entire record in the case and from my observation of the witnesses,and after careful consideration of the brief and the supplement thereto filed,with me, I, the undersigned Trial Examiner, make the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is a partnership which maintains its principal office and its bearing.division (its sole operation involved in this proceeding) at Spartanburg, SouthCarolina, where it is engaged in the manufacture, sale, and distribution of thrustball bearings and related products.In the conduct of its business at its Spartanburg plant, Respondent during the12-month period ending August 10, 1948, a representative period of its operations,purchased raw materials consisting principally of steel, brass, and steel balls, ofa value in excess of $100,000, approximately 90 percent of which value was inmaterials purchased outside the State of South Carolina and shipped to its.Spartanburg plant through channels of interstate commerce.During the sameperiod,Respondent manufactured and sold finished products consisting prin-cipally of thrust ball bearings of a value in excess of $250,000, of which approxi-mately 75 percent in value was sold and shipped to purchasers outside of theState of South Carolina.Respondent admits that it is engaged in commerce within the meaning of theAct.II.THE LABOR ORGANIZATION INVOLVEDAmerican Federation of Labor, which admits to membership employees ofRespondent, is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionOn October 13, 1947, John L. McKinney, an organizer for the American Fed-eration of Labor, addressed a letter to Respondent stating that Respondent'semployees had designated the Union as their exclusive bargaining representative,and requesting Respondent to recognize and bargain with it. ANDREWS COMPANY389Respondent madeno reply to this letter but on the following day assembledthe employees in the plant during working hours where they were addressed byIsaacAndrews, a Respondent partner and founder of the business.Andrewsappears tohave read the letter he had received from McKinney to the em-ployees, and then said he just wanted them to bear his "side of it."He spokeof his efforts in getting the business started, the financial responsibility involved,and thenexpressedhis willingness to talk over with the employees individually orwith a representative committee, any grievances they had. Continuing, he said :,"All we want to do is keep all working together, and I feel that we don't wantany outside interests coming in and telling us -how to run the business, sincewe canwork it out ourselves."He then added, "I will not have an outsidertellingme how to run this business after fifty (50) years. I will lock it upfirst."At one point, H. O. Coddington, one of the copartners, interpolated thisremark : "If there are any who do have grievances, appoint a committee and letus findout about them." Andrews concluded his talk by saying that he wouldnot have a union shop, that he would "quit first." IIt is clear from all the evidence that Andrews' speech was not merely persuasivein character but contained what was in substance a threat that he would closethe plant before he would deal with the Union, and that it was so understood bythe employees. It was in this respect, at least, coercive and therefore violativeof Section 8 (a) (1) of the Act. It is so found.Under dateof November 4, 1947, the Regional Director of the Board's TenthRegion notified Respondent by letter that a petition for certification had beenfiledwith that office by the Union, but that no action would be taken on thepetition until the Union had complied with all provisions of Section9 (f), (g),and (h) of the Act.2 Receipt by Respondent of this letter in due course of themalls is acknowledged.On November 5, Respondent addressed a letter to its employees in which itrequested them to signify by their signatures at the bottom of the letter whetheror not they favored a plan for cutting the working hours without a reductionin pay for the workweek, and a system of bonuses. On or about November 10,Respondent circulated a questionnaire among its employees. Its text follows :Are you in favor of the shorter hours and bonus plan?_____________________Sign here-------------------------------------------------------------Would you rather be unionized?_______________________________________Sign here------------------------------------------------------------Would you rather work on a basis same as is now used by our cotton millindustry, which is forty (40) hours per week?______________________________Sign here-------------------------7----------------------------------'These two communications bearing on the same subject matter are properlytreated as consecutive efforts by the Respondent to bypass the Union, to ascertainthe identity of those favoring the Union and the strength of the collective effort,and to induce,its employees to abandon the Union by suggesting that the alterna-tive to unionization would be increased benefits.There is both a threat and apromise of benefit implicit in the phrasing of the questionnaire-a threat thatunionization would prejudice the employees in the matter of shorter hours and aIThese findings are based on what is purported to be a transcript of Andrews' talk takenby one of Respondent's stenographers. It obviously is not a verbatim transcription ofAndrews' remarks but does not differ in substantial respects from the testimony on thespeech given by witnesses for the General Counsel.2 The Union later met these requirements. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDbonus, correlated with the suggestion that these benefits would ensue if theemployees rejected unionization.That both communications represent an adroitbut nonetheless unmistakable interrogation of employees to determine theirattitudes toward unionization, can hardly be doubted, and in this respect thesetwo communications stand on the same footing as direct questioning or pollingof employees concerning their union affiliation which the Board has consistentlyheld to be violative of the Act. For the reasons stated, it is found that the letterof November 5 and the questionnaire circulated on or about November 10, andthe solicitation of signatures thereto, constitute a violation of Section 8 (a) (1)of the Act.On the allegation of surveillance, the evidence establishes that Respondent'sgeneral shop foreman, George Weest, parked his car on the public square oppositethe union, hall while a union meeting was in progress.Where the union hallfronts on a public square, and there are parking places on this square availableto the general public and in common use, it does not appear that the mere factthat an official of the Respondent parks his car in one of these places when aunion meeting is in progress, establishesa prima faciecase of surveillance.In any event, Weest gave a satisfactory and. convincing explanation for hisaction in parking his car in this particular place at this particular time.Theone bit of evidence which would add substance to the allegation I do not credit:namely, the testimony of James G. Brown that the day after Weest parked hiscar across the street from the union hall, Weest said to Brown that he had seenBrown go up to the union meeting and asked Brown if another employee, BillyJoe Ivey, was a member of the Union.There are other alleged instances of independent 8 (a) (1) violations, butexcept as they are dealt with in subsection III (C) of this Intermediate Report, Ican place no reliance on the testimony supporting them.B. Discrimination1.Charles H. Holcombe, Jr. and James G. BrownOn January 21, 1948, Respondent discharged Charles H. Holcombe,Jr., and onJanuary 30,1948, Respondent discharged James G. Brown.It is alleged thatthese discharges were discriminatory within the meaning of Section 8 (a) (3)of the Act.Holcombewas employed by Respondent in October 1946.He was a boregrinder operator in the bearing divisionunder thesupervision of GeorgeWeest.He suffered from a sinus condition aggravated by moisture generated by themachine which he operated.On Thursday and Friday afternoons in the weekpreceding his discharge he was absent from work because of illness, but onboth occasions,according to his testimony,he hadWest'spermission to leavethe plant.'He did not report back to work until Wednesday of the followingweek,and did not notify the company that he was not coming in to work.Whenhe reported for work on Wednesday morning, he found his work'card missingand Weest advised him that he was discharged for being absent from workwithout reporting.Soon after he was employed by Respondent,Holcombe was absent for a weekor longer without notifying Respondent,and when he returned to work he wastold by Weest that ordinarily employees absent from work without notifyingthe company were discharged.Weest testified that this was a long-standing3Weest denied that Holcombe's absence on Friday was reported. ANDREWS COMPANY391rule and while Holcombe denied knowledge of such a rule, he admitted the warn-ing administered by Weest on this earlier occasion :Q.What did he [Weest] tell you about people who stayed out that long,about their job?A.He said when that happened ordinarily the fellow was out of a job.Weest testified that on this earlier occasion hegaveHolcombe another chancebecause he had not previously been warned about the rule on absences.Holcombe admitted that he had been late on occasion and that once he lost30 minutes' pay on account of being late.He testified, "after all what's 30minutes, unless you are going to the `Chair,' or something like that ; thenI guess it is a big thing." It is also established in the testimony of A. J. R.Helmus, an official of Respondent, that between October 1947, and the dateof the discharge, Holcombe was absent on several occasions.He admitted thathe never gave the required notice of his absences.Holcombe lived out of town and had no phone in his own house. There ap-pears to be little doubt that he was ill on the occasion of his last absences,Under all the circumstances, his discharge appears to have been harsh, butthat is not the proper concern of the undersigned.He joined the Union inOctober 1947, but the only evidence that Respondent had knowledge of thisis his own testimony, given after some hesitation, that after he had been dis-charged he met Weest as he was leaving the plant, and Weest said: "when hetold me he would get rid of us one by one he meant it and that Mr. Andrewsmeant what he said too. . . ."Itwill be seen that this testimony dovetails with that given by Brown, theother dischargee.Weest denied that he made the statement thus attributed tohim.Weest appeared to be a man of more than average intelligence, and I amunable to believe that he would so openly advise Holcombe, on the occasion ofthe latter's discharge, that the real cause of his discharge was his union affilia-tion.Holcombe's own demeanor when giving this testimony was hesitant andwavering.I do not credit it.Brownhad been employed by Respondent some 2 or 3 years when on January30, 1948, he was discharged.He was a turret lathe operator in the bearingdivision under the supervision of George Weest.Weest admitted that until theoccasion of his discharge, Brown was "a pretty good worker . . . and prettyagreeable to get along with."The lathe which Brown operated was situated about 15 feet from anotherlathe, operated by an employee named Hatch or Hatchette.A micrometer wasused by both operators and was kept on a shelf between the two machines.On the day that Brown was discharged, Weest reprimanded him for beingaway from his job. Brown protested that he had been to Hatchette's lathe toget the micrometer which he needed in his work, and how was he going to"mike" the bearings without the mike.According to him, Weest then askedhim why he didn't punch his card, and he replied, "If you want my card punched,you punch it yourself."Weest thereupon punched his card and directed himto the office where he was paid off.Weest testified. that there was a rule against leaving machines to talk to fellowww-orkmen, and loud and unnecessary talking, and that in the week prior to Brown'sdischarge he had asked Brown "to stop his unnecessary talking to the man nextto him."Weest's further testimony follows :During the following week after that, when I would go out in the auto-matic room, lie would be over talking with the man on the next machine. 392DECISIONSOF NATIONALLABOR RELATIONS BOARDWell, I let it go for the whole week. So, on Friday, January the 31st,.I went in the automatic room and Mr. Brown was way over to the otherside'of the man and I went up to him and asked him what he was doing,why he was over there talking.He said that he wanted to see what theother man's orders were and I told him that the other man's orders wasn'tnone of his concern, for him to stay at. his machine.He said, "Well, Hatchette and I work together." I said, "That's allright, but stay at your machine and do your work and let him do his.""Well," he said, "I have to use the micrometers." I said, "That's all right.They are between you, on this shelf, and you don't have to get to the otherside of him to use them.""Well," he says, "If you don't like it, ring my card." I said, "I don'twant to ring your card.All I want you to do is stay on your machine andstop your talking." "Well," he says, "The Army didn't stop me and the Navydidn't stop me and they can't stop me here," and I said, "All right, if that'sthe way you feel, shut off your machine and come with me. Get yourtime."So I took the card and went into the office and gave it to Mr. Brownto get his time.Brown denied that he had been warned by Weest to stay at his machine and stoptalking, and denied knowledge of the rule referred to in Weest's testimony. Itwas established, however, that this rule, dated January 1, 1948, was conspicuouslyposted in the plant.Brown's own demeanor and testimony demonstrated a bel-ligerent temperament.He gave the following testimony on his conduct followinghis discharge:I left the office and went back and got my tools together and was comingback to leave out and went to where Mr. Weest was setting up a bolt grinder-and I asked him, "Will you kindly step outside the door with me for justa minute?"He 1Joked up and says, "Why don't you take your firing likea man," and I says to him "Why don't you kindly come outside with me andtake your whipping like a man."Brown like Holcombe signed a union card in October 1947. If either of thesetwo employees engaged in union activities other than to attend union meetings,it does not appear herein.Brown testified that on the day following the unionmeeting, when Weest had his car parked on the square opposite the union hall,Weest told him that he had seen him [Brown] go up to the meeting and askedhim if another employee was a member. On the same or another occasion, ac-cording to Brown, Weest said, "I know who are members of the union and I amgoing to weed you out one at a time until I get you all out." It will be recalledthat the Union notified Respondent of its majority representation in October1947, and that Respondent engaged in certain antiunion conduct shortly there-after.There were no discharges,, however, in the period between October 1947and February 1948, except in the cases of Brown and Holcombe.Neither is thereanything in the way of renewed or increased union activity in January 1948, orany activity at all on the part of Brown and Holcombe, which would explain whyRespondent chose this time and these persons for putting into effect its allegedplan to weed out the union members one at a time. I find that Weest made nasuch statement as that attributed to him by Brown.Convinced as I am that the General Counsel has not proved by a predominanceof evidence that Holcombe and Brown were discriminatorily discharged, I shallrecommend the dismissal, of the complaint in this respect.1 ANDREWS COMPANY3932.The strike of February 2, 1948,. and discharges resulting therefromOn the morning of February 2, 1948, at 9a. in. a groupof employees,26 in num-ber, ceased work and stood idly at their machines, some of which had been shutoff.After about 20 minutes, on Andrews' instructions, the employees were as-sembled and addressed by Andrews who asked if the employees had a spokesman.No one answered.Andrews made several attempts to find out the cause of thework stoppage, without success.He then told the employees that he would givethem 15 minutes to go back to their machines, that they could either then returntowork or call at the office for their pay.4The 26 employees who had ceasedwork then left the plant.At a union meeting later that day it was agreed that allthe employees who had left their jobs would report back for work the followingmorning.A letter was addressed to Respondent, bearing the signatures of the,26 employees who had engaged in the work stoppage, and 1 additional employeewho was not.present at the plant at the time of the stoppage but who had joinedwith the strikers, which stated :The employees listed below have called off the strike, and request to be,reinstated to his or her job.We will report for work February 3, 1948 at7:00 A. M.On the following morning, February 3, all of the employees who hadengaged;in the strike reported at the usual time for work,but were refusedtheirjobs and,ordered to leave theplant.The Union by letter dated February 3 specificallyrequested their reinstatement, but Respondent did not reply to the letter.On,February 5, Respondent addressed a letter to each of fourdeaf-muteswho had.engaged inthe work stoppage and strike, stating thatinasmuch as they may nothaveunderstood the remarks addressedto the employees by Andrews on Feb-ruary 2, anopportunitywas beingafforded them to "either come back to workor not," accordingto their wishes.Upon receipt of this letter,these four em-ployees, Thomas J. Fail,PalmerJohnson, WilliamEarl Brown, and Harman N.Poston, reported back to work and werereinstated.5A similar letter wassent to.Rupert G.Harris, absent on the dateof the walk-out, but hedeclinedreinstate-ment on an individual basis.Respondentin its dulyverified answer to the complaint takes the position thatthe'employeeswho left theplant onFebruary2 electedto quit theiremploymentrather thanreturn to work as directed by Andrews. It is veryclear, however,.that the employeesrejected both of Andrews'alternate proposals,i.e., that theyeither returnto their jobs within15 minutes or get their separation pay, and,chose instead to go on strike.Obviously,quitting is a voluntary act and the.employees had no intentionof quitting theirjobs.Had they called for theirseparation pay, under the circumstances of this casesuch actionwould merelyVarious witnesses for the General Counsel testified that after waiting only a few min-utes Andrews said,"You are all discharged."Andrews was hospitalized at the time ofthe hearing and could not testify.H. L. Coddington,Jr., an official of Respondent, who-was present when Andrews addressed the employees,denied this.It is not necessary to-resolve this conflict in the testimony.It is clear that the employees who left the plantthat day considered themselves strikers.8 These four employees testified through written answers to questions submitted to them.in writing.The answers, incorporated into the transcript, are on the whole incoherent.It appears that they did not-understandthe purpose of the February 2 work stoppage an(ystrike, but participated therein because they had signed union cards and were directed todo so by the union leaders in the plant.The undersigned is satisfied,however, that noforce or coercion was applied to induce them to join in these concerted activities.As par-ticipants therein they stand on the same footing as the other strikers. 394DECISIONSOF NATIONALLABOR RELATIONS BOARDmake manifest that they regarded themselves discharged. In the petition ofFebruary 2 and the letter of their union representative dated February 3, theiraction is referred to as a strike, and the request to return to their jobs is phrasedas a request for reinstatement.It is found that after having engaged in a brief work stoppage, the employeesupon being served with an ultimatum by Andrews to return to their jobs in 15minutes or get their separation pay, engaged in a strike.Their action in report-ing back to work at the usual time on the following morning was an uncondi-tional request for reinstatement eWhen Respondent refused that request andordered them from the plant, it discharged them. It accordingly is found thaton February 3, 1948, Respondent discharged all those employees whose namesappear on Appendix A attached to this Intermediate Report and made a parthereof.It remains to be found whether the discharge was for justifiable cause.While the witnesses were generally rather inarticulate in giving the causes forthe work stoppage, it is gathered from the sum of their testimony that it wasIn protest of the discharge of James G. Brown on January 30, and a show ofeconomic strength. In view of the finding that Brown was discharged for justi-fiable cause, it follows that both the work stoppage and the strike which fol-lowed it were economic in character and not caused by Respondent's unfair laborpractices.However, none of the strikers had been replaced at the time theyapplied for reinstatement, and no claim is made that their jobs had beeneliminated.Aside from its contention that the employees quit their jobs, a contention whichhas been rejected, Respondent argues that the work stoppage was a sit-downstrike, and, further, that the action of one or more union leaders in pulling themaster switch-which had the effect of rendering idle most of the machineswhether of union members or nonnienibers-was a violation of State law and aconspiracy on the part of all the strikers to commit an illegal act.There is present in the work-stoppage which occurred on the morning ofFebruary 2 none of the elements which characterize a sit-down strike as dis-tinguished from other forms of concerted activities.There was neither seizureof property nor retention of it by those engaging in the stoppage.No resistancewas offered when Respondent wished to return the machines to operation.Whenrequested to return to work or leave the plant, they left.'And while the pullingof the master switches idled certain machines run by employees not engaging inthe work stoppage, there is no evidence that any damage to property resultedfrom this action or any loss to Respondent other than the loss of productioninherent in the stopping of the machines.But the very object of an economicstrike is to exert economic pressure on the employer to bring him to terms, and astrike does not become illegal merely because the employer suffers economic loss.While it is my opinion that the employees were mistaken in believing thatHolcombe and Brown had. been discharged because of their union activities, inview of Respondent's antiunion course of conduct, it can hardly be denied thatsome reasonable grounds existed for this belief.Aside from this, there wasnothing illegal in the employees making a show of their economic strength ine It is immaterial if Respondent received neither the employee petition nor the unionletter requesting reinstatement of the strikers, prior to the time when the strikers actuallyreported back to work.Thisaction initselfwas the strongestkindof request for rein--statement, and if Respondent had entertained any doubt in the matter, the petition andletter would have put an end to such doubts.But it replied to neither.7Cf. N. L. R. B. v.Fansteel MetallurgicalCorp.,306 U. S. 240. ANDREWS COMPANY395protest of what they believed to be the unwarranted discharge of certain of theirmembers.While it may well be that the pulling of the master switch by one ormore union leaders was violative of State law, as Respondent contends, underthe circumstances of this case, it cannot be said that those engaging in the workstoppage "conspired" to perpetrate an illegal act.The pulling of the masterswitch was incidental to the work stoppage and not its objective.Nor do I thinkthat Respondent can rely on this act as justification of its discharge of thestrikers.This defense, not mentioned in Respondent's answer, is hardly morethan one of those ingenious after-thoughts which sometimes occur to an enter-prising legal mind.Andrews, when he addressed the employees on February 2,.showed a complete willingness to condone the work-stoppage which had pre-ceded his address, when he urged all of the employees to return to their jobs.He obviously discharged them because they failed to obey his instructions andwent on strike instead.It is found that Respondent discharged the employees whose names appear inAppendix A of this Intermediate Report because they went on strike and thatthis action constituted a violation of Section 8 (a) (1) and (3) of the Act.C.The refusal to bargainIt is alleged in the complaint, Respondent agrees, and it is now found that allmaintenance and production employees of Respondent's bearing division at itsSpartanburg, South Carolina, plant, excluding office and clerical employees andguards, professional employees and supervisors as defined by the Act, constitutea unit appropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.On October 13, 1947, John L. McKinney, an organizer for the American Federa-tion of Labor, addressed the following letter to Respondent :The employees of your Company have authorized the American Federationof Labor, to act as, exclusive representative, for the purpose of collectivebargaining, in respect to rates of pay, wages, hours of employment or other-conditions of employment.Therefore, we request that your Company recognizeand bargainwith theAmerican Federation of Labor and it's Representatives for your employees.We further request that you advise at your earliest convenience as to whena conference can be held with our Committee.The only reply that Respondent ever made to this letterwas to assemble its-employees shortly after its receipt for the purpose of urging them to bypass the-Union and form a grievance committee of their own and to threaten that.Respondent would close its plant before it would deal with the Union.'As setforth in subsection III (A) of this Intermediate Report, after receipt of noticefrom theBoard'sRegional Director that the Union had filed a petitionfor cer-tification, Respondent on or about November 10 circulated a questionnaire amongits employees in which it, in substance, asked them to choose between the Union.and certain increased benefits. Immediately following the circulation of this-questionnaire, without consultation with the Union, Respondent put into effect.its bonusplan.As regards the bonus, while it may very well be true as testifiedto by Respondent witnesses, that the bonus plan had been under consideration.for months, nevertheless the manner in which it was put into effect, manifestlypredicated as it was upon the questionnaire which had been circulated among,9 The reference is to Isaac Andrews'October 14 speech discussed in subsection III (A.),of the Intermediate Report. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employees, shows beyond doubt that it was deliberately used to discourageunion affiliations.Also, the granting of the bonus was a unilateral act in deroga-tion of the Union's right asbargaining representative.'It is found that McKinney's letter of October 13, 1947, was a clear, unequivocal.request for recognition and bargaining, and that Respondents' failure to answerthis letter together with its course of conduct following its receipt, as outlinedabove, constituted a clear, unequivocal refusal to recognize and bargain with. theUnion. It remains to be seen whether, under all the circumstances, Respondentwas under a duty to recognize and bargain with the Union as its employees' repre-sentative.It had no such duty unless the Union represented a majority of itsemployees in an appropriate unit.For the week ending October 18, 1947, there were 63 employees in the unitherein found to be appropriate for the purposes of collective bargaining 3DAs ofOctober 13, the date on which the Union requested recognition and bargainingrights, 40 of these employees had signed cards designating the Union as theirbargaining representative."The Union therefore was the duly authorized bar-gaining representative of Respondent's employees at the time it requested recog-nition.While there is no evidence to that effect, if the Union failed to maintainitscontinuing refusal to bargain, since such loss of majority would reasonably beattributed to Respondent's unfair labor practices and would leave the Union'srepresentative status undisturbed.12Respondent complains, however, that the Union offered it no proof of itsmajority and that Respondent had no knowledge that its employees had signedauthorization cards. If Respondent had entertained a bona fide doubt of theUnion's majority, it could have afforded the Union an opportunity to submitproof or it could have petitioned the Board for an election. It did neither.Instead, it engaged in a course of conduct designed to undermine the Union andto destroy its majority, thereby wrecking the premises upon which the defensenow raised might properly have rested."Nor does the fact that the charterof the local union was later revoked and McKinney dismissed as an organizerfor the Union, afford Respondent a proper defense.Respondent was not askedto recognize McKinney as the employees' bargaining representative, but theAmerican Federation of Labor, and in any event the employees' choice of their0 J. H. Allison d Co., N. L. R. B.v., 165 F. 2d 766;Allis-Chalmers Mfg. Co. v. N. L. R. B.,162 F. 2d 435;PeoplesMotor Express,Inc.,74 NLRB 1597;Hudson HosieryCo., 72NLRB 1434.10There is no dispute as to 62 of these employees.Respondent would include an addi-tional part-time employee,and inasmuch as the General Counsel did not oppose thisaddition,this employee is included to make a total count of 63.11This finding is based on signed authorization cards which were received in evidenceover the objection of the Respondent.The signatures on all except 18 of these cards wereverified by witnesses appearing at the hearing.As to the 18, it was stipulated that i fMcKinney,the union organizer,were present at the hearing he would testify that the 18cards in question were signed in his presence on the dates appearing on the cards by thepersons whose signatures appear thereon.Respondent raised no question concerning theauthenticity of these signatures.12 Consolidated MachineToolCorp.,N. L. R. B.v., 163 F. 2d 376;cert. denied,332 U. S.824 ;Cowell Portland Cement Co., N. L. R. B.v., 148 F.2d 237 ; cert.denied, 326 U. S. 735 ;MorrisP. Kirk d Son, Inc., N. L. R. B.v., 151 F. 2d 490; 154 F. 2d 110.12W.W. Holmes,72 NLRB 39;Crown Can Company,N. L. R. B.v.,138 F. 2d 263, 267;L. B. Hartz Stores,71 NLRB 848;Pepsi-Cola Bottling Co.,72 NLRB 601;Pacific MouldedProductsCo., 76 NLRB 1140;Harris-Woodson Co., Inc. v. N. L.R. B., 162 F.2d 97, 99-100,Cf.Roanoke Public Warehouse,72NLRB 1281.i ANDREWS COMPANY397representative for purposes of collective bargaining is not the proper concern of-the Respondent.Finally, Respondent's counsel argues in his brief that the Union having filed.apetition for certification, the only way in which its majority may now beestablished is by balloting conducted pursuant to Section 9 (c) of the Act. I amunable to agree.The section of the Act referred to by Respondent relates torepresentation proceedings and this is not a representation proceeding but anunfair labor practice proceeding under Section 10 of the Act wherein the Board'spowers in the prevention of unfair labor practices are defined. Section 9 (c)imposes nolimitation on the powers set forth in Section 10.The Board in the-case at bar, in refusing to conduct an election while charges of unfair laborpractices were pending, was merely conforming to long-established and approvedpractice.The purpose of bargaining elections is to afford the employeesa freechoice of bargaining representatives, and freedom of choice cannot exist amongemployees who are being subjected to coercive pressures by their employer."Obviously, in the case at bar, the only way to remedy Respondent's unfair laborpractices and thus effectuate the policies of the Act, is to require it to bargainwith the Union designated by the employees at a time when they had realfreedom of choice.It is found that on October 13, 1047, and at all times thereafter, Respondentrefused to bargain collectively with the Union as the exclusive representativeof its employees in the appropriate unit, and by such conduct interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in Section III above,occurring inconnection with the operations of Respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and.obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practicesaffecting commerce, it will be recommended that it cease and desist therefromand take certain affirmative action which the undersigned finds is required inorder to effectuate the policies of the Act.The Respondent having discharged the 27 employees whose names are listedinAppendix A of this Intermediate Report because of their union and con-certed activities, it will be recommended that Respondent offer to each of themwho has not already been reinstated to an equivalent position without loss ofseniority and other rights and privileges, immediate and full reinstatement totheir former or substantially equivalent positions,15 without prejudice to theirseniority and other rights and privileges," discharging, if required, all employeeslaPacific Plastic & Mfg.Co., Inc.,68 NLRB 52;Ames Spot Welder Co.,Inc., 75NLRB 352.TheChaseNational Bank of the City of NewYork,San Juan,Puerto Rico Branch,,65 NLRB 827.leRespondent argues that most of the discharged employees have obtained other employ-ment and do, not wish reinstatement.It is an entirely speculative matter as to what agiven employee's position may be relative to reinstatement,until an actual offer of rein-statement has been made,and only by an actual offer of reinstatement by Respondent canthe public wrong of Respondent's discriminatory action be adequately remedied. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDhired since February 3, 1948. It will also be recommended that Respondentmake whole for any loss of pay they may have suffered by reason of Respondent'sdiscrimination against them, each of the employees whose names appear inAppendix A of this Intermediate Report, by payment to each of them of a sumof money equal to the amount he or she normally would have earned as wagesfrom the date of the discharge, February 3, 1948, to the date of Respondent'soffer of reinstatement, less his or her net earnings during that period.17It having been found that Respondent refused to bargain collectively withthe Union as the exclusive representative of its employees in an appropriateunit, it will be recommended that, upon request, Respondent bargain collectivelywith the Union as the exclusive representative of such employees withrespectto rates of pay, wages, hours, and other terms and conditions of employment.Finally, because of Respondent's manifest hostility to the efforts of its em-ployees to assert the rights guaranteed them by the Act, it will be recommendedthat Respondent cease and desist from in any manner interfering with, re-straining, or coercing its employees in their right to self-organization.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following;CONCLUsIONs OF LAW1.Respondent in the operation of its bearing division at its Spartanburg,South Carolina, plant, is engaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.The American Federation of Labor is a labor organization within the.meaning of Section 2 (5) of the Act.3.All production and maintenance employees of Respondent's bearing division.of its Spartanburg, South Carolina, plant, excluding office and clerical employees.and guards, professional employees and supervisors as defined by the Act, con-stitute a unit appropriate for collective bargaining within the meaning ofSection 9 (b) of the Act.4.The American Federation of Labor was on October 13, 1947, at all timesmaterial herein has been and now is, the exclusive representative of all theemployees in the above-described unit for the purposes of collective bargaining:within the meaning of Section 9 (a) of the Act.5.By refusing on October 13, 1947, and thereafter, to bargain collectively with.the American Federation of Labor as the exclusive representative of the em-ployees in the appropriate unit, Respondent has engaged in and is engaging inunfair labor practices affecting commerce within the meaning of Section 8 (a)(5) of the Act.6.By discriminating in regard to the hire and tenure of employment of thoseemployees whose names are listed in Appendix A of this Intermediate Report,.thereby discouraging membership in a labor organization, Respondent has.engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.'7.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.8.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.11Crossett Lumber Co.,8 NLRB 440.9 ANDREWS COMPANY3999.Respondent has not engaged in unfair labor practices by surveillance ofthe union affiliation and activities of its employees, or by discrimination in thehire and tenure of employment of its employees, Charles H. Holcombe, Jr. andJames G. Brown.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that Respondent,Isaac Andrews, Sarah Andrews, Mary E. Andrews, Martha W. Andrews, A. J. R.Helmns and H. O. Coddington, d/b/a Andrews Company, Spartanburg, South-Carolina, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with the American Federation of Laboras the exclusive representative of its employees in the appropriate unit describedabove;(b)Discouraging membership in the American Federation of Labor, or anyother labor organization, by discharging or refusing to reinstate any of its em-ployees or by discriminating in any other manner in regard to their hire andtenure of employment, or any term or condition of employment ;(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form labor organizations, tojoin or assist the American Federation of Labor or any other labor organization,to bargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds is re-quired to effectuate the policies of the Act:(a)Upon request bargain with the American Federation of Labor as theexclusive representative of its employees in the appropriate unit described above;(b)Offer to each of the employees whose names are listed in Appendix A ofthis Intermediate Report who has not already been reinstated to his formeror substantially equivalent position without loss of seniority or other rights.and privileges, full and immediate reinstatement to his or her former or sub-stantially equivalent position, without prejudice to seniority or other rights,and privileges ;(c)Make whole the employees whose names appear on Appendix A of thisIntermediate Report, for any loss of pay they may have suffered by reason ofRespondent's discrimination against them (1) by payment to each of themwho has been reinstated to his former or equivalent position of a sum of moneyequal to the amount which he normally would have earned as wages from thedate of his discharge, February 3, 1948, to the date of his reinstatement, lesshis net earnings during that period; and (2) by payment to all others whosenames appear on Appendix A of a sum of money equal to the amount whichthey normally would have earned as wages from the date of their discharge,February 3, 1948, to the date of Respondent's offer of reinstatement, less theirnet earnings during that period;(d)Post at its Spartanburg, South Carolina, plant, copies of the noticeattached hereto and marked Appendix B.Copies of said notice, to be furnishedby the Regional Director of the Tenth Region, shall, after being signed by Respondent's representative, be posted by Respondent immediately upon receipt.thereof and maintained by it for sixty (60) days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDReasonable steps shall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material; and(e)Notify the Regional Director for the Tenth Region, in writing, withintwenty (20) days from the receipt of this Intermediate Report, what stepsRespondent has taken to comply herewith.It is further recommended that, unless Respondent shall within twenty (20)days from the date of the receipt of this Intermediate Report, notify saidRegional Director in writing that it will comply with the foregoing recom-mendations, the National Labor Relations Board issue an order requiring Re-spondent to take the action aforesaid.It is recommended that the complaint be dismissed insofar as it alleges thatRespondent discriminated in regard to the hire and tenure of employment ofCharles H. Holcombe, Jr. and James G. Brown, or engaged in surveillance.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report and Recommended Order or to any other part ofthe record or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and six copies of a brief in support thereof ;and any party may, within the same period, file an original and six copies of abrief in support of the Intermediate Report and Recommended Order. Immedi-ately upon the filing of such statement of exceptions and/or briefs, the partyfiling the same shall serve a copy thereof upon each of the other parties. State-ments of exceptions and briefs shall designate by precise citation the portionsof the record relied upon and shall be legibly printed or mimeographed, andifmimeographed shall be double spaced. Proof of service on the other parties ofall papers filed with the Board shall be promptly made as required by Section203.85.As further provided in said Section 203.43, should any party desire per-mission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from the date of service of the ordertransferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 21st day of February 1949.WILLIAM E. SPENCER,Trial E,xam4ner.APPENDIX AJames P. CopesL. C. LaytonDewey Adkins, Jr.Herman H. McLeodPaul J. RainesMarkus L. RossHampton L. ParrisRufus E. RhinehartCarolyn F. CoffeyChester E. DudekHerman N. PostonPalmer JohnsonRichard Z. AndersonThomas M. HatchetteWilliam E. BrownBilly Joe IveyBobby I. LongThomas J. FailWayne CulbersonCarl HarrisJohn W. EttersJohn WilliamsLeroy GraceFrank SolesbeyLand BrockmonJames JohnsonRupert G. Harris ANDREWS COMPANYAPPENDIX BNOTICE TO ALL EMPLOYEES401Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor or-ganizations, to join or assist the AMERICAN FEDERATION OF LABOR or anyother labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.WE WILL OFFER to those employees listed below who have not already beenreinstated, reinstatement to their former or substantially equivalent posi-tions without prejudice to seniority or other rights and privileges previouslyenjoyed, and will make all employees listed below whole for any loss of paysuffered as a result of the discrimination.James P. CopesLand BrockmonLeroy GraceHerman H. McLeodL. C. LaytonJames JohnsonHampton L. ParrisPaul J. RainesDewey Adkins, Jr.Chester E.DudekRufus E. RhinehartMarkus L. RossRichard Z. AndersonHerman N. PostonCarolyn F. CoffeyBilly Joe IveyThomas M. HatchettePalmer JohnsonWayneCulbersonBobby I. LongWilliam E. BrownJohn WilliamsCarl HarrisThomas J. FailJohn W. EttersFrankSolesbeyRupert G. HarrisWE WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unit de-scribed herein with respect to rates of pay, hours of employment or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is:All production and maintenance employees of the bearing division, Spar-tanburg, South Carolina, plant, excluding office and clerical employees andguards, professional employees and supervisors as defined by the Act.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.ISAAC ANDREWS,SARAH ANDREWS,MARY E. ANDREWS,MARTHA W. ANDREWS,A. J. R. IIELMVS,and H. 0.CODDINGTON.d/b/aANDREWS COMPANY,Employer.By -----------------------------------------(Representative)(Title)Dated---------------------------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.